DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is in response to the Applicant’s arguments, and amendments filed on January 14, 2021, in which claims 1-33 have been canceled and claims 34-66 have been added. Claims 34-66 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 34-36, 38-40, 44, 45, 47, 49, 50, 51, 53-55, 59-60, 62, and 64-66 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Abbott (US 2010/0262928).
Regarding claims 34, 51, and 66, Abbott teaches electronic device (figs. 1-6), comprising: a display; one or more processors coupled to the display (figs. 1-3); and a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors (figs. 1-3), cause the electronic device to: display a list of contacts on the display (i.e., The "VIEW" function enables the mobile terminal to: view a list of contacts using the contact list [0097], [0127]); receive a first 
Regarding claims 35, 36, Abbott teaches the first content and the updated first content comprises messages, images (i.e., a content icon associated with one of text data, image data [0017], extracted content/contact information includes message [0081], [0117], [0136]).
Regarding claims 38, 53, Abbott teaches wherein a first location of the first area is changeable by a user (i.e., navigate function and customize function allow the user to perform the function of changing location [0107] and [0117]-[0119], and FIG. 32 shows 
Regarding claims 39, 54, Abbott further teaches a first location of the first content is changeable by a user (i.e., navigate function and customize function allow the user to perform the function of changing location [0107] and [0117]-[0119], FIG. 32 shows an operation of modifying contact's information using a contact list and associated functional icon. When the user wishes to modify the contact's information, the user touches the display panel and drags the contact list icon 30B from the icon palette into the first region 20 [0194]).  
Regarding claims 40, 55, Abbott further teaches the instructions further cause the electronic device to: obtain a first message corresponding to the first contact ([0136]-[0137); and display the first message together with the first content ([01360-[0137]).  
Regarding claims 43, 58, Abbott further teaches the first contact is a contact in a first messaging application ([0147]-[0150]).
Regarding claims 44, 45, and 59-60, Abbot further teaches the instructions further cause the electronic device to: receive a second input for selecting a second contact from the list of contacts (i.e., When a user wishes to make a phone call by selecting a contact from a contact list [0127], contact list interface 310 provides access to user of the electronic device to select contact from the list of contacts [0128]); bind the second contact to a second area of the display  (i.e., the user touches the display panel and drags a contact list icon 30B from the palette 35 into the first region 20  [0127]-[0128]); and the instructions further cause the electronic device to: obtain updated second content corresponding to the second contact from the network service (i.e., content received from the network allows the mobile to arrange or modify icons included in the current palette [02370); and display the updated second content on the display (i.e., the circuitry of the mobile terminal causes the display panel to display a new functional icon or icons associated with the new application program either on the first region or into the current palette [0237], and edited contact list received via wireless network can be displayed on mobile device [0238]).
Regarding claims 47, 62, a repeat of the function of claim 40 is performed to achieve claim 47. Therefore, claim 47 is rejected for the same reasons set forth in the rejection of claim 40.
Regarding claims 49, 64, a repeat of the function of claim 38 is performed to achieve claim 49. Therefore, claim 49 is rejected for the same reasons set forth in the rejection of claim 38.
Regarding claims 50, 65, a repeat of the function of claim 43 is performed to achieve claim 50. Therefore, claim 50 is rejected for the same reasons set forth in the rejection of claim 43.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 46, 52, 61, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott (2010/0262928) in view of Aggarwal et al. (US 6,415,318).
Regarding claims 37, 52, Abbott teaches all the limitation above except , wherein the instructions further cause the electronic device to log into a first location of the network service to obtain the updated first content.
However, the preceding limitation is known in the art of communications. Aggarwal teaches that a client logs on to its messaging server, the messaging server refers to the subscriber list associated with the client to determine which other clients naive designated the client as a correspondent. In the example of FIG. 5, client A logs on to messaging server 66A. Messaging server 66A then refers to subscriber list 126A and finds that client C has subscribed to the online status property of client A. Messaging server 66A then sends notification of the online status of client A to messaging server 66C by way of bridgehead server 68C… the contact list is updated to show that client A is logged on to its messaging server (col. 11, line 36 to col. 12, line 37). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Aggarwal within the system of 
Regarding claims 46, 61, a repeat of the function of claim 37 is performed to achieve claim 46. Therefore, claim 46 is rejected for the same reasons set forth in the rejection of claim 37.

Claims 41-42, 48, 56-57, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott (2010/0262928).
Regarding claims 41-42, 56-57, Abbott teaches the touch panel display has a first region and a second region ([0073]-[0075]). “a size of the first area is determined according to a size of the first instant message, wherein a size of the second area is determined according to a size of the second instant message” is not explicitly disclosed in Abbott, but it is an obvious matter that could be set, as desired and as appropriate, by a person skill in the art.
Regarding claims 48, 63, a repeat of the function of claim 42 is performed to achieve claim 48. Therefore, claim 48 is rejected for the same reasons set forth in the rejection of claim 42.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 34-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10623551m over claims 1-20 of U.S. Patent No. 10,257,339, over claims 1-23 of U.S. Patent No. 9,667,771, over claims 1-3 of U.S. Patent No. 9,667,771, over claims 1-4 of U.S. Patent No. 9,191,487, over claims 1-23 of U.S. Patent No. 9,942,383, and over claims 1-15 of U.S. Patent No. 8,892,167. Although the claims at issue are not identical, they are not patentably distinct from each other because anyone of ordinary skill in the art can rearrange the claims of the patents above to arrive at the claims of the current application. Therefore, since rearrangement of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before {In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 34-66 are not patentably distinct from the claims of the US patents. Therefore, the claims are rejected for the same reasons recited in the previous office action, given that the claims still contain the same subject as the patented claims above. 
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.  Claims 1-33 filed on 06/09/2020 have been canceled. New claims 34-66 have been given new interpretation, due to a change in scope
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JEAN A GELIN/Primary Examiner, Art Unit 2643